DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to the above application filed 10 April 2019.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Everling on 03 February 2021.
The application has been amended as follows: 

IN THE CLAIMS
(CURRENTLY AMENDED) A debris deflector for a jet engine, comprising: 
a housing having a base centered about a centerline axis and a nose; 
wherein the housing tapers radially inwardly relative to the centerline axis from the base towards the nose when the housing is in an extended position, such that the nose is configured to deflect debris away from the housing; 
wherein the housing is  from  to 
 the 
wherein a linear distance along the centerline axis from to  than when the housing is in the collapsed position; 
a fastener disposed on the base, wherein the fastener is configured to removably secure the housing to a jet engine cowling.
2.  (CURRENTLY AMENDED) The debris deflector of claim 1, further comprising a plurality of concentric ribs distributed over 
3. (ORIGINAL) The debris deflector of claim 2, wherein the plurality of concentric ribs defines discrete sections of the flexible shroud, wherein each section extends between two adjacent ribs of the plurality of concentric ribs.
4. (ORIGINAL) The debris deflector of claim 2, wherein a first rib of the plurality of concentric ribs is directly affixed to a forward edge of the base.
5. (ORIGINAL) The debris deflector of claim 2, wherein a last rib of the plurality of concentric ribs is directly affixed to a rear edge of the nose.
6. (CURRENTLY AMENDED) The debris deflector of claim 2, wherein comprises a diameter and the diameters decrease 
7. (ORIGINAL) The debris deflector of claim 2, wherein the plurality of concentric ribs are configured to be coplanar when the housing is in the collapsed position.
8. (ORIGINAL) The debris deflector of claim 1, wherein the shroud comprises a mesh.

9. (ORIGINAL) The debris deflector of claim 1, wherein the fastener comprises a bracket configured to engage an interior of the jet engine cowling.
10. (ORIGINAL) The debris deflector of claim 9, wherein the bracket comprises a first section extending perpendicularly away from a second section, such that the first section is removably securable to the interior of the jet engine cowling.
11. (CURRENTLY AMENDED) The debris deflector of claim 10, wherein the second section comprises an arcuate shape curving radially inwardly toward the centerline axis from 
12. (ORIGINAL) The debris deflector of claim 1, wherein the nose tapers to a point at a distal end thereof.
13. (CURRENTLY AMENDED) The debris deflector of claim 12, wherein the nose comprises a first portion affixed to a second portion, wherein the first portion tapers radially inwardly relative to the centerline axis at a rate greater than that of the second portion.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Fig 1A: bracket labeled “13” is believed to be in error for --31--
Figs 1B-C: shroud/mesh labeled “18” is believed to be in error for --15-- or --19--
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “the housing tapers radially inwardly relative to the centerline axis from the base towards the nose…wherein the housing is a flexible shroud extending from the base to the nose…[and] a linear distance along the centerline axis from the base to the nose is greater when the housing is in the extended position”.
Various prior art references do not teach, or render obvious the claimed combination of features. For example, Maghayri FR2603946A1 teaches a housing comprising a flexible shroud from the base to the nose and the linear distance along the centerline axis from the base to the nose being greater when the housing is in the extended position, but Maghayri teaches away from the housing tapering radially inwardly relative the centerline axis from the base toward the nose. Other references such as Matos 9249727 teach housing tapering radially inwardly relative the centerline axis from the base toward the nose and a linear distance along the centerline axis from the base to the nose being greater when the housing is in the extended position, but Matos does not teach the housing being a flexible shroud from the base to the nose or the nose deflecting debris away from the housing. Matos’ kinematics are also not obviously combinable with secondary arts teaching a flexible shroud housing. Still other prior art references such as Marshall 3338049 and Olson 3196598 do not teach relative movement between the base of a shroud and a nose of the shroud such that a linear distance along the centerline axis is greater in the extended position than in the collapsed position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE SEBASCO CHENG/             Examiner, Art Unit 3741                                                                                                                                                                                           
/ANDREW H NGUYEN/             Primary Examiner, Art Unit 3741